                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff The Bank of New
                                                                 York Mellon f/k/a The Bank of New York as
                                                             8   Trustee for the Certificateholders of
                                                                 CWALT, Inc., Alternative Loan Trust 2005-
                                                             9   13-CB Mortgage Pass Through Certificates,
                                                                 Series 2005-13-CB
                                                            10

                                                            11                                 UNITED STATES DISTRICT COURT
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE                    Case No.:     2:18-cv-217-JCM-VCF
AKERMAN LLP




                                                            14   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                            15   TRUST 2005-13CB, MORTGAGE PASS-                    STIPULATION AND ORDER TO EXTEND
                                                                 THROUGH CERTIFICATES, SERIES 2005-                 TIME TO FILE RESPONSE TO SATICOY
                                                            16   13CB                                               BAY LLC SERIES 6773 GRANITE
                                                                                                                    RIVER’S MOTION TO ALTER OR
                                                            17                                 Plaintiff,           AMEND JUDGMENT

                                                            18   vs.
                                                                                                                    [FIRST REQUEST]
                                                            19   SATICOY BAY LLC SERIES 6773 GRANITE
                                                                 RIVER
                                                            20
                                                                                               Defendant.
                                                            21

                                                            22

                                                            23            Plaintiff The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the

                                                            24   Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-13-CB Mortgage Pass Through

                                                            25   Certificates, Series 2005-13-CB (BoNYM) and Defendant Saticoy Bay LLC Series 6773 Granite

                                                            26   River (Saticoy) stipulate as follows:

                                                            27            1.    Saticoy filed its motion to alter or amend judgment on January 31, 2019, 2018. [ECF

                                                            28   No. 27]. BoNYM’s response is currently due on February 14, 2019.


                                                                 47863219;1
                                                                    Case 2:18-cv-00217-JCM-VCF Document 28 Filed 02/14/19 Page 2 of 2




                                                             1            2.     The parties hereby stipulate and agree that BoNYM shall have fourteen (14)

                                                             2   additional days to file its response. The new deadline for BoNYM to file its response to Saticoy’s

                                                             3   motion to dismiss is March 7, 2019.

                                                             4            3.     This is the first request for an extension of this deadline and is not made for purposes

                                                             5   of undue delay, but to allow counsel additional time to meaningfully respond to the arguments raised

                                                             6   in the motion to alter.

                                                             7            Dated February 14, 2019.

                                                             8
                                                                 AKERMAN LLP                                       LAW OFFICES OF MICHAEL F. BOHN, ESQ, LTD.
                                                             9

                                                            10   /s/ Tenesa S. Powell
                                                                 ARIEL E. STERN, ESQ.                              /s/ Michael F. Bohn
                                                                                                                   MICHAEL F. BOHN, ESQ.
                                                            11   Nevada Bar No. 8276                               Nevada Bar No. 1641
                                                                 TENESA S. POWELL, ESQ.                            2260 Corporate Circle, Suite 480
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Nevada Bar No. 12488                              Henderson, NV 89074
                                                                 1635 Village Center Circle, Suite 200
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 Las Vegas, NV 89134                               Attorney for
AKERMAN LLP




                                                            14                                                     Saticoy Bay LLC Series 6773 Granite River
                                                                 Attorneys for The Bank of New York Mellon
                                                            15   f/k/a The Bank of New York as Trustee for the
                                                                 Certificateholders    of    CWALT,       Inc.,
                                                            16   Alternative Loan Trust 2005-13-CB Mortgage
                                                                 Pass Through Certificates, Series 2005-13-CB
                                                            17

                                                            18

                                                            19                                                  ORDER

                                                            20            IT IS SO ORDERED:
                                                            21                                         _________________________________________
                                                            22                                         UNITED STATES DISTRICT COURT JUDGE

                                                            23                                                     February 14, 2019
                                                                                                       DATED: _                                       _____
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                 47863219;1
